DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 07/02/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species II and III is withdrawn. Claims 2, 4, 9-13 directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
4.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
The Applicant disclosed a liquid discharging head comprising a channel member having a nozzle surface in which first nozzles, second nozzles, third nozzles and fourth nozzles are formed, the channel member being formed with: 
 	a first distributing channel communicating with a first storage chamber configured to store a first liquid and extending in a first direction along the nozzle surface; 
 	a second distributing channel communicating with a second storage chamber configured to store a second liquid, extending in the first direction, and arranged side by side to the first distributing channel in a second direction orthogonal to the first direction and along the nozzle surface; 
 	a first common channel communicating with the first nozzles, extending in a third direction crossing the first and second directions and along the nozzle surface, and having a portion overlapping with the first distributing channel in a fourth direction orthogonal to the nozzle surface and another portion overlapping with the second distributing channel in the fourth direction; 
 	a second common channel communicating with the second nozzles, extending in the third direction, and having a portion overlapping with the first distributing channel in the fourth direction and another portion overlapping with the second distributing channel in the fourth direction; 
 	a third common channel communicating with the third nozzles, extending in the third direction, and having a portion overlapping with the first distributing channel in the fourth direction and another portion overlapping with the second distributing channel in the fourth direction; 
 	a fourth common channel communicating with the fourth nozzles, extending in the third direction, and having a portion overlapping with the first distributing channel in the fourth direction and another portion overlapping with the second distributing channel in theActive 59240121.1ATTORNEY DOCKETPATENT APPLICATION 076376.279316/548,5393 of 11fourth direction; 

 	a second connecting channel connecting the first distributing channel with the second common channel; 
 	a third connecting channel connecting the second distributing channel with the third common channel; and 
 	a fourth connecting channel connecting the second distributing channel with the fourth common channel, 
 	wherein the channel member has a first end which is one end in the second direction and a second end which is the other end in the second direction, 
 	the first distributing channel is located, in the second direction, between the first end of the channel member and the second distributing channel, and 
 	the first and second connecting channels are located, in the second direction, between the first end of the channel member and the third and fourth connecting channels.

6.	U.S. Patent application publication number 2006/0244797 to Tajima disclosed a similar invention in Fig. 11. Unlike in the instant application, Tajima is silent about “a third common channel communicating with the third nozzles, extending in the third direction, and having a portion overlapping with the first distributing channel in the fourth direction and another portion overlapping with the second distributing channel in the fourth direction; a fourth common channel communicating with the fourth nozzles, extending in the third direction, and having a portion overlapping with the first distributing channel in the fourth direction and another portion overlapping with the second distributing channel in theActive 59240121.1ATTORNEY DOCKETPATENT APPLICATION 076376.279316/548,5393 of 11fourth direction; a first connecting channel connecting the first distributing channel with the first common channel; a second connecting channel connecting the first distributing channel with the second common channel; a third connecting channel connecting the second distributing channel with the third common 

7.	U.S. Patent application publication number 2015/0258786 to Akahane et al. also disclosed a similar invention in Figs. 6, 14 and 17. Unlike in the instant application, Akahane et al. are also silent about “a third common channel communicating with the third nozzles, extending in the third direction, and having a portion overlapping with the first distributing channel in the fourth direction and another portion overlapping with the second distributing channel in the fourth direction; a fourth common channel communicating with the fourth nozzles, extending in the third direction, and having a portion overlapping with the first distributing channel in the fourth direction and another portion overlapping with the second distributing channel in theActive 59240121.1ATTORNEY DOCKETPATENT APPLICATION 076376.279316/548,5393 of 11fourth direction; a first connecting channel connecting the first distributing channel with the first common channel; a second connecting channel connecting the first distributing channel with the second common channel; a third connecting channel connecting the second distributing channel with the third common channel; and a fourth connecting channel connecting the second distributing channel with the fourth common channel, wherein the channel member has a first end which is one end in the second direction and a second end which is the other end in the second direction, the first distributing channel is located, in the second direction, between the first end of the channel member and the second distributing channel, and the first and second connecting channels are located, in the second direction, between the first end of the channel member and the third and fourth connecting channels”.

8.	U.S. Patent application publication number 2017/0197409 to Okushima et al. also disclosed a similar invention in Figs. 8 and 44. Unlike in the instant application, Okushima et al. are also silent about “a third common channel communicating with the third nozzles, extending in the third direction, and having a portion overlapping with the first distributing channel in the fourth direction and another portion overlapping with the second distributing channel in the fourth direction; a fourth common channel communicating with the fourth nozzles, extending in the third direction, and having a portion overlapping with the first distributing channel in the fourth direction and another portion overlapping with the second distributing channel in theActive 59240121.1ATTORNEY DOCKETPATENT APPLICATION 076376.279316/548,5393 of 11fourth direction; a first connecting channel connecting the first distributing channel with the first common channel; a second connecting channel connecting the first distributing channel with the second common channel; a third connecting channel connecting the second distributing channel with the third common channel; and a fourth connecting channel connecting the second distributing channel with the fourth common channel, wherein the channel member has a first end which is one end in the second direction and a second end which is the other end in the second direction, the first distributing channel is located, in the second direction, between the first end of the channel member and the second distributing channel, and the first and second connecting channels are located, in the second direction, between the first end of the channel member and the third and fourth connecting channels”.

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853